Exhibit 99.1 PRESS RELEASE October 6, 2015 2015-22 For Immediate Release TSX-V: JAG Jaguar Reports Q3 2015 Gold Production · 24,406 ounces of gold were sold in Q3 2015, compared to 22,681 ounces in Q3 2014 · 25,235 ounces of gold were produced in Q3 2015, compared to 22,374 ounces in Q3 2014 o Turmalina produced 13,994 ounces of gold in Q3 2015 compared to 11,336 ounces in Q3 2014 o Caeté produced 11,241 ounces of gold in Q3 2015 compared to 11,038 in Q3 2014 · Jaguar targets 2015 annual gold production of approximately 92,000 ounces · Cash and bullion as at September 30, 2015 was approximately $3.1 million All Dollar amounts are in thousands of U.S. dollars unless stated otherwise Toronto, Canada – October 6, 2015 – Jaguar Mining Inc. (“Jaguar” or the “Company”) (TSX-V: JAG) reported gold production of 25,235 ounces in Q3 2015 (Q3 2014 – 22,374 ounces) while 223,000 tonnes of ore was processed in Q3 2015 (Q3 2014 – 249,000 tonnes) at an average grade of 3.90 grams per tonne (Q3 2014 – 3.13 grams per tonne). During Q3 2015, total tonnes milled decreased by 10% compared to Q3 2014, whereas the average grade milled increased by 25% compared to the same period in 2014. This was primarily due to availability of higher grade stopes, improved ground conditions and an overall focus on grade control. Mill recoveries for the quarter averaged 90% (Q3 2014 - 89%). Production Q3 2015 Q3 2014 Turmalina Caeté Total Turmalina Caeté Total Tonnes milled Recovery 91
